PROST, Circuit Judge.

ORDER

Andy Lewis Heating & Air Conditioning, LLC submits correspondence stating that the above-captioned appeals were transmitted to this court in error and requesting that the court dismiss the appeals.
The parties appeal a decision of the United States District Court for the Northern District of Georgia. Andy Lewis’s district court complaint indicated that he sought relief for trademark infringement and a variety of state law claims. The notices of appeal indicate that both parties appealed to the United States Court of Appeals for the Eleventh Circuit. However, the appeals were transmitted to this court.
This court’s jurisdiction over appeals of district court decisions is limited primarily to cases involving patents and suits against the United States not exceeding $10,000. See 28 U.S.C. § 1295(a)(1), (2). Thus, this court lacks jurisdiction over these appeals. Andy Lewis states that the district court clerk has now transmitted the appeals to the Eleventh Circuit. Under these circumstances, dismissal is appropriate.
Accordingly,
IT IS ORDERED THAT:
(1) The appeals are dismissed.
(2) Each side shall bear its own costs.